Citation Nr: 1814185	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-18 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a headache disability, to include as due to undiagnosed illness, ionizing radiation, and/or styrene exposure.

2. Entitlement to service connection for fatigue, to include as due to undiagnosed illness, ionizing radiation, and/or styrene exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to June 1997; January 1998 to July 2002; August 2002 to February 2003; and September 2003 to October 2004.  He also served with the Air Force Reserves from October 2004 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

These claims were subsequently remanded by the Board in June 2016, February 2017, and August 2017 for additional development.

In June 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of this hearing has been associated with the claims file.

In September 2017, the Veteran asked for a second hearing before the Board.  The law does not require the Board to provide a second hearing merely because one is requested.  Rather, the appellant must demonstrate good cause.  See 38 C.F.R. 
§ 20.1304(b) (2017).  In his correspondence, the Veteran asserted that his case was not being treated expeditiously.  In correspondence received in October 2017, he requested a hearing to inquire about the qualifications of available VA examiners.  He has not indicated that he has additional evidence or argument to present in support of his pending claims.  Accordingly, the Board finds that good cause has not been shown for providing a second hearing and that providing a second hearing without good cause would unduly delay the adjudication of his claims.  

The Board denied these claims in a December 13, 2017 decision, which as discussed below, has been vacated herein.

The Board notes that additional evidence has been associated with the claims file since the December 13, 2017 decision.  Evidence normally does not need to be accompanied by a waiver of AOJ review if a substantive appeal is filed after February 2, 2013, in accordance with Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  Here, the Veteran's substantive appeal for the aforementioned issues was submitted in June 2015, well after the effective date and, therefore, a waiver of AOJ review is not required.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was treated for his disabilities at a VA facility from December 11-14, 2017; however, while these records were in constructive possession of VA, the records were not associated with the claims file until January 2018, after the Board's December 2017 decision was issued.

2. The Veteran does not have a valid diagnosis of chronic fatigue syndrome. 

3. The Veteran's symptom of fatigue has been attributed, in part, to chronic solvent encephalopathy Type 2B.

4. The Veteran's chronic solvent encephalopathy Type 2B is the result of his exposure to petrochemical solvents during service.


CONCLUSIONS OF LAW

1. The December 13, 2017 Board decision addressing the issues of entitlement to service connection for headache disability and fatigue, is vacated.  38 U.S.C. 
§ 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2. The criteria for service connection for chronic solvent encephalopathy Type 2B, with associated fatigue, have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).  In this case, the Veteran was treated at VA facilities for his claimed headache and fatigue disabilities from December 11-14, 2017.  While records from that period were in constructive possession of VA, the records were not associated with the claims file until January 2018, after the Board's December 13, 2017 decision was issued.  Accordingly, the December 13, 2017 Board decision addressing the issues of entitlement to service connection for a headache disability and a disability manifested by fatigue is vacated.

II. Service Connection

The Veteran seeks service connection for fatigue based on multiple theories of entitlement, to include as or due to undiagnosed illness, ionizing radiation, and/or styrene exposure.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic disabilities will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be awarded on a presumptive basis to veterans exposed to ionizing radiation.  However, the Veteran's claimed fatigue is not a disease specific to radiation-exposed veterans under 38 C.F.R. §§ 3.309(d) or 3.311.  Moreover, the Veteran has not shown that he was exposed to ionizing radiation per 38 C.F.R. § 3.309(d)(3)(i) as the evidence does not show that he engaged in a radiation-risk activity as defined in 38 C.F.R. § 3.309(d)(3)(ii).  As such, the presumptive provisions for radiation exposed veterans do not apply in this case.

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317(b) (including fatigue and headaches); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. 
§ 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i).

The Veteran's DD Form 214 indicates that among his awards he received the Kosovo Campaign Medal with 2 Oak Leaf Clusters.  Personnel documents indicate that he was awarded the second Oak Leaf Cluster for meritorious achievement while at the Al Udeid Air Base, Qatar in 2002 in support of Operation Enduring Freedom.  Therefore, the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 C.F.R. § 3.317(a)(2)(i).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

First, the Veteran seeks service connection for chronic fatigue syndrome (CFS), which he claims is related to an undiagnosed illness, styrene exposure, or exposure to ionizing radiation.  However, he does not have a valid diagnosis of CFS. 

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Veteran indicated that his VA primary care provider diagnosed chronic fatigue.  In February 2016, VA providers indicated that a work-up for CFS needed to be completed.  In April 2016, the assessment was chronic fatigue.  In August 2016, the Veteran's VA primary care provider indicated a diagnosis of CFS; however, the treatment records show the Veteran requested that CFS be added to his file so that he could meet the criteria for his compensation claim.  His provider indicated that he added the diagnosis code for CFS to the Veteran's problem list.  There is no indication that a CFS workup was completed.  Further, an August 2017 VA treatment record indicates that fatigue is thought to be secondary to CFS but it is a diagnosis of exclusion, and per a physician of Post Deployment service, the Veteran still needed to complete a CFS workup, including a sleep study.  Thus, while the symptoms of fatigue and chronic fatigue are indicated, a valid diagnosis of CFS is not of record.  CFS is not the same as the symptoms of fatigue and chronic fatigue.  The criteria for CFS are outlined under 38 C.F.R. § 4.88a and the April 2016 and August 2016 treatment records do not indicate that these criteria were considered.  Also, in August 2015, August 2016, and November 2016, VA examiners specifically determined that there was no diagnosis of CFS.  In addressing the August 2016 treatment record, the November 2016 examiner found that the diagnosis of CFS therein was not supported by sufficient medical evidence/rationale.  

The Board has also considered the Veteran's statements alleging a diagnosis of CFS; however, as a layperson, the Veteran is not competent to opine on a medical matter such as CFS, which requires substantial testing and medical expertise for diagnosis.  Accordingly, the Board finds that CFS has not been diagnosed and as such, service connection for CFS cannot be granted.

While a valid diagnosis of CFS has not been indicated, various treatment records indicate a possible relationship between the symptom of fatigue and the Veteran's in-service exposure to chemicals, such as styrene and petrochemicals.  In support of his claim, the Veteran provided an article from the Environmental Protection Agency (EPA), which indicates that chronic exposure to styrene results in symptoms such as headache, fatigue, and weakness.  VA has conceded that the Veteran was exposed to styrene.

Service treatment records dated from March 2004 to July 2004 show that the Veteran reported having headaches and weakness, among other symptoms, after about 15 minutes at his worksite.  However, his symptoms resolved when he left the building.  He reported that he started working at the site in 2002 but that his symptoms did not start until 2003.  STRs note his reports of chemical smells, styrene exposure, and mold in the carpets in his building.  The Veteran initially asserted that his symptoms were due to styrene exposure; however, after being informed that styrene was no longer being used at the location, he told his provider that his symptoms were due to mold exposure.  See STR, April 28, 2004.  The carpets were replaced; however, the Veteran continued to report that he and coworkers had symptoms.  Despite his complaints, no diagnosis of fatigue, chronic headaches, or migraines was indicated.  See Service Treatment Records, March 2004, April 2004, and July 2004.  An April 2004 treatment note shows an assessment of upper respiratory symptoms associated with styrene.  The provider stated that since the Veteran's symptoms only occurred at work, he did not believe that the Veteran had allergic rhinitis or chronic sinusitis.  The provider stated that he had occupational exposure manifested by upper respiratory symptoms.

In December 2017, the Veteran underwent testing at the VA War Related Illness and Injury Study Center (WRIISC).  His multiday assessment included a consultation with the integrative health coordinator; a physical medicine and rehabilitation evaluation; an examination by a doctor experienced with diseases due to environmental exposure; a neuropsychology evaluation assessing neurocognitive, sleep, and psychological disorders; and a consultation with a social worker for other mental health concerns. 

The Veteran had a physical evaluation with extensive testing, which was conducted by L.A.P, RN, APN-C.  The treatment report shows that the Veteran described exposure to fuel fumes, fuel leaks and pooling, as well as the fuel itself while deployed in 1999.  He stated that his headaches and fatigue started at that time.  He noticed the symptoms again at the end of 2002 and into 2003 and 2004 related to his exposure to styrene, paint fumes, and mold while serving in the reserves.  During this period he was also exposed to smoke from numerous fires aboard aircraft, fuel spilling within the interior, and fuel fumes.  He said his headaches became more pronounced during this period and his fatigue would last longer after exerting himself.  He felt he was not as sharp as he was before and had some cognitive complaints.  He noted that he had a sleep study and was awaiting results.  

On December 11, 2017, the Veteran met with Dr. O.O., an occupational and environmental medicine physician.  Dr. O.O. indicated that she reviewed the Veteran's medical records and her report includes an addendum and an assessment summary.  The treatment record for this examination shows that she discussed with the Veteran his entire life to date to assess possible environmental and occupational exposures to hazardous materials.  She discussed his locations of residence, schooling, occupations and job settings, hobbies, and travel.  She documented the Veteran's reported job duties during service and while deployed, and all potential exposures to hazardous materials.  He described symptoms such as fatigue, headaches, and cognitive impairment.  Dr. O.O. indicated that she would follow up with an addendum after consulting with the WRIISC multidisciplinary team.

In the December 27, 2017 addendum, Dr. O.O. indicated that at the times when the Veteran had the heaviest exposures to petrochemical solvents, fumes, and other hazardous materials, he experienced acute solvent-related irritative symptoms and that over time, cumulative towards the end of his career in the military, he developed symptoms of chronic fatigue, chronic pains and paresthesias, cognitive fatigue, and difficulties consistent with solvent-related neurasthenia, all of which have become chronic, and are now adversely impacting on his ability to work productively and his non-vocational activities of daily living.  

As per the WRIISC neuropsychological evaluation, Dr. O.O. stated that he has objective findings consistent with mild cognitive impairment in the context of premorbid superior intellectual functioning.  She indicated that the decline and variability in his cognitive and physical functioning over time in the absence of any other likely etiological explanation is attributable to his chronic and very high exposures to a variety of petrochemical solvents.  She stated that the level of intensity of his exposures to petrochemical solvents in the Air Force over many years associated with his reported symptoms of solvent toxicity acutely, and his chronic solvent-induced neurasthenia symptoms in the context of objective findings of mild cognitive impairment on neuropsychological testing, is consistent with a diagnosis of chronic solvent encephalopathy Type 2B as per the World Health Organization's definition of the spectrum of solvent-induced neurotoxic conditions, as research studies have clearly demonstrated structural changes in the fronto-striatal pathways of the brain which explain the affective and cognitive symptoms seen in solvent exposed workers.  She concluded that it is therefore more likely than not that the Veteran's exposures to petrochemical solvents and related chemicals in the course of his career in the U.S. Air Force are material contributors to, and are linked to his chronic and persistent solvent-related neurasthenia symptoms and his cognitive difficulties, all of which adversely impact his vocational functioning as well as his and non-vocational activities of daily living.

In the assessment summary, Dr. O.O. noted the Veteran's health concerns, which included chronic fatigue and headaches; irritable bowel symptoms; constipation alternating with diarrhea; wide spread bone, muscle and joint aches; tingling in the hands and feet; cold intolerance with changes in the color of the hands with exposures to cold; memory difficulties and irritability; and skin urticaria associated with intermittent swelling.  She stated that the vast majority of the Veteran's symptoms started when he had high exposures to petrochemical solvents in the course of military service, particularly from 2002 onwards, although the urticaria appeared to have started much later.  She said his symptoms are persistent, pervasive, and adversely impact his ability to function at work and in other areas of his life.  She opined that most of the Veteran's symptoms, such as chronic fatigue and pain, tingling, irritable bowel, memory issues, and cognitive difficulties, are more likely than not related to his prolonged and high exposures to petrochemical solvents in the course of his military service in the Air Force.  She attributed his symptoms to chronic solvent encephalopathy Type II B.  She stated that radium is highly unlikely to cause the Veteran's symptoms.  

The Board observes that the neuropsychological evaluation shows the Veteran had a sleep study in November 2017.  The results were interpreted as "normal sleep study." 

Given the foregoing, the Board finds that the extensive workup at WRIISC has identified the etiology of the Veteran's symptom of fatigue as chronic solvent encephalopathy Type II B, a condition attributed to his exposure to prolonged and high exposures to petrochemical solvents during service.  Accordingly, service connection for chronic solvent encephalopathy Type II B with associated fatigue is warranted.  To this extent, the appeal is granted.


ORDER

The December 13, 2017 Board decision addressing the issues of entitlement to service connection for a headache disability and a disability manifested by fatigue is vacated.

Service connection for chronic solvent encephalopathy Type II B with associated fatigue is granted.


REMAND

The Veteran seeks service connection for chronic headaches.  As discussed above, the Veteran had an assessment with WRIISC in December 2017.  The evaluation report from Dr. O.O. shows the Veteran reported chronic headaches as a health concern.  However, she did not specifically list headaches as a symptom more likely than not related to his prolonged and high exposures to petrochemical solvents during service.  However, the Board observes that the Veteran reported to L.A.P, RN, APN-C during his general physical evaluation that his headaches were triggered by smells of oil based paint or strong colognes.  Further, in the summary from K.M., PsyD, she stated that the Veteran's cognitive functioning is expected to fluctuate and worsen when his symptoms of pain, fatigue, headaches, and sleep difficulties are also worse.

Based on the available evidence, the Board finds a remand is warranted to clarify whether the Veteran's headaches are a symptom of chronic solvent encephalopathy Type II B or are otherwise related to or have been aggravated by this disability.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records.  All efforts to obtain additional evidence must be documented in the record. 

2. Ask Dr. O.O. if she is willing to provide an addendum opinion addressing the Veteran's headaches.  She should be provided access to the electronic claims file and a copy of this remand.  If she is not available or is unwilling to provide the opinion, another clinician with the appropriate expertise in occupational and environmental medicine should be asked to provide the requested opinions.

After review of the claims file, please opine as follows:

(a) Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's reported headaches are due to his exposure to petrochemical solvents during service and/or whether his headaches are a symptom of his chronic solvent encephalopathy Type II B.  

(b) If the opinion to the foregoing is negative, is it at least as likely as not (50 percent or greater possibility) that the Veteran's reported headaches have been caused/aggravated, or permanently worsened, by his chronic solvent encephalopathy Type II B.

The provider must provide a complete rationale for all opinions provided based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Conduct any additional development necessary.

4. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


